EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jennings on 05/12/2022.
The application has been amended as follows: 
Claim 1 is replaced with:
1. A three-dimensional printing apparatus allowing a linear filament in which a fiber bundle is impregnated with resin to be continuously ejected, the three-dimensional printing apparatus comprising: 
a twister that allows a total amount of twisting of the filament or an amount of twisting of the fiber bundle to be changed based on a design shape of a three-dimensional structure to be created; 
an impregnator that impregnates the fiber bundle with the resin; 
a puller that pulls out the filament from the impregnator, the puller including an upper filament pull-out device and a lower filament pull-out device; 
conveying rollers provided below the lower filament pull-out device; and 
a presser that presses the filament pulled out by the puller against an ejection target, 
wherein the twister is a filament twisting mechanism configured to rotate the upper filament pull-out device and the conveying rollers in mutually opposite directions around a rotation axis extending in a vertical direction with respect to the three-dimensional printing apparatus in a state where the fiber bundle is impregnated with the resin, and twist the entire filament pulled from the impregnator.
Claim 9 is replaced with:
9. The three-dimensional printing apparatus according to claim 1,
wherein in a case where a curved portion is formed, the twister adjusts the total amount of twisting of the filament or the amount of twisting of the fiber bundle on the basis of an instruction from a controller so as to become larger as a number of fibers in the fiber bundle is larger.

Reasons for Allowance
Claim(s) 1, 6–7, and 9 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the twister is a filament twisting mechanism configured to rotate the upper filament pull-out device and the conveying rollers  in mutually opposite directions around a rotation axis extending in a vertical direction with respect to the three-dimensional printing apparatus in a state where the  fiber bundle is impregnated with the resin, and twist the entire filament pulled from the impregnator.
The prior art of record fails to arrive at the novel feature above. 
A subsequent search returned the following relevant references:
US 20120279441;
US 20140361460;
US 20160175981;
US 20160288395;
US 20160297104;
US 20170297250; and
US 20200298484.
However, the prior art fails to arrive at the novel feature of wherein the twister is a filament twisting mechanism configured to rotate the upper filament pull-out device and the conveying rollers  in mutually opposite directions around a rotation axis extending in a vertical direction with respect to the three-dimensional printing apparatus in a state where the  fiber bundle is impregnated with the resin, and twist the entire filament pulled from the impregnator..
Therefore, claim 1 is allowed. 
Claim(s) 6–7 and 9 is/are allowed for the same reasons via its/their dependency on claim 1. 
Response to Arguments
Claim(s) 1, 6–7, and 9 is/are allowed.
Applicant's remarks, see pages 4–6, filed on 02/01/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1, 6–7, and 9 is/are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743